      Case 1:18-cv-00681-RJL Document 240 Filed 09/02/20 Page 1 of 8



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                       Plaintiff,

     v.                                        Civil Action No. 1:18-cv-00681-RJL

                                               Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                       Defendants.




PLAINTIFF’S MOTION TO MODIFY DESIGNATIONS OF AN AUDIO RECORDING
             PRODUCED BY DEFENDANT MATTHEW COUCH




                                     MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                     WILLKIE FARR GALLAGHER LLP
                                     1875 K Street NW, Washington, DC 20006
                                     Tel: (202) 303-1442 / Fax: (202) 303-2000
                                     mgottlieb@willkie.com

                                     JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                     MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                     BOIES SCHILLER FLEXNER LLP
                                     1401 New York Ave NW, Washington DC 20005
                                     Tel: (202) 237-2727 / Fax: (202) 237-6131
                                     jriley@bsfllp.com
                                     mgovernski@bsfllp.com
         Case 1:18-cv-00681-RJL Document 240 Filed 09/02/20 Page 2 of 8


        Pursuant to the Protective Order entered by this Court, Plaintiff Aaron Rich by and through

undersigned counsel respectively moves the Court for an order modifying designations of an audio

recording that Defendant Matthew Couch has designated as “Highly Confidential Information –

Attorneys’ Eyes Only” (“AEO”) and refused to de-designate in any way. Dkt. 29 (“Protective

Order,” or “PO”) ¶¶ 7.1 In contrast to Plaintiff’s nearly identical motion that asks this Court to

entirely de-designate five other audio recordings, see Dkt. 233 (public), Dkt. 234-1 (redacted)

(collectively, “Parallel Motion”), the audio recording at issue in this motion includes a discrete

number of references to information that should remain designated, albeit as “Confidential” (not

AEO). Rather than repeat the same arguments here, Plaintiff incorporates the Parallel Motion and

adds here only material differences between the five audio recordings at issue there, and the one

here.

        The recording at issue in this Motion—bearing bates stamp MC001046—appears to

memorialize the first phone conversation from August 12, 2017 between Defendant Couch and

Defendant Edward Butowsky. See Ex. L (herein-after “Initial Conversation”).2 As with the audios

in the Parallel Motion, the Initial Conversation is a contemporaneous record documenting the

                                                           to which Defendant Couch has no “good

cause” to deprive Plaintiff access. See also Parallel Motion at 11-15. However, unlike the audios




1
  Plaintiff sought Defendant Couch’s position on this motion on August 31, 2020. As of the filing
of this motion, counsel for Defendant Couch had not responded to the request. Plaintiff assumes
that Defendant Couch opposes this motion.
2
 In order to avoid confusion, the relevant audio recording is labeled as Exhibit L, as a continuation
of the exhibit numbers used in the Parallel Motion. Exhibit L is a certified transcript of MC001046
and, as with Exhibits C-G in the Parallel Motion, Plaintiff will provided a DVD of the audio if the
Court so requests. Plaintiff has also highlighted the portions of the transcript cited herein, and has
marked lines for proposed redactions. Plaintiff originally inadvertently referred to an August 13,
2017 audio as memorializing the first conversation between the Defendants, but is filing an errata
contemporaneously with this motion.
                                                  1
Case 1:18-cv-00681-RJL Document 240 Filed 09/02/20 Page 3 of 8
Case 1:18-cv-00681-RJL Document 240 Filed 09/02/20 Page 4 of 8
Case 1:18-cv-00681-RJL Document 240 Filed 09/02/20 Page 5 of 8
Case 1:18-cv-00681-RJL Document 240 Filed 09/02/20 Page 6 of 8
Case 1:18-cv-00681-RJL Document 240 Filed 09/02/20 Page 7 of 8
        Case 1:18-cv-00681-RJL Document 240 Filed 09/02/20 Page 8 of 8



                                CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on September 2, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document

also was emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has

agreed to convey served and filed documents to Defendant America First Media through

Defendant Couch as necessary.

      Dated: September 2, 2020

                                          /s/ Michael J. Gottlieb
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR & GALLAGHER LLP
                                          1875 K Street NW
                                          Washington, DC 20006
                                          Tel: (202) 303-1000
                                          Fax: (202) 303-2000
                                          mgottlieb@willkie.com
